Wallin, J.,
(concurring). Previous to the institution of this action there had ■ been no attempt to divide the crop in controversy, and therefore, under the conti'act, the plaintiff was the owner of the crop, and had an absolute right to the possession of *399the same, and the whole thereof. The decision of the case must turn upon the state of facts existing when the action was commenced. Had the division of the crop been made prior to the institution of the action, and if the action had been brought for the share of the crop belonging to the defendant for the purpose of holding such share as security for advances, and for no other purpose, I should have held that the plaintiff could not recover, in view of the assumption made in the opinion that the defendant’s father was’ a good-faith purchaser of .such share, — the contract not having, been filed for record as a mortgage. I am authorized to state that my associates fully agree with me in these views.
(71 N. W. Rep. 547.)